Citation Nr: 0801292	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  98-05 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for residuals of facial nerve injury due 
to VA medical treatment.

2.  Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for impotence.

3.  Entitlement to higher initial ratings for residuals of a 
right leg injury, currently rated 30 percent for total knee 
replacement.

4.  Entitlement to higher initial ratings for the left leg 
injury, currently rated 30 percent for total knee 
replacement.

5.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently rated as 40 percent 
disabling.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran performed active military service from September 
1965 to March 1968.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, that in pertinent part assigned an initial 10 
percent rating for the right leg effective from September 25, 
1991, and assigned an initial 10 percent rating for the left 
leg effective from September 25, 1991.  The veteran appealed 
for higher initial ratings.  

This appeal also comes from a September 1997 RO rating 
decision that continued a 40 percent rating for residuals of 
injury to the back.  

This appeal also comes from a February 1999 RO rating 
decision that denied entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for partial paralysis of the 
face with blurred vision, speech alteration, and enlargement 
of the nose and right eye, all claimed due to VA surgery, and 
denied compensation under § 1151 for impotence claimed due to 
VA treatment for hypertension.

The Board remanded the case in December 2001 for further 
development.  In August 2003, the Board again remanded the 
case, but re-characterized the leg issues as "Entitlement to 
an increased rating for degenerative joint disease of the 
knees, bilaterally, currently evaluated as 10 percent 
disabling," and recharacterized the veteran's claim for an 
increased rating for degenerative disc disease of the lumbar 
spine as shown on page 1.  For greater accuracy, the Board 
has recharacterized a § 1151 claim as one of entitlement to 
compensation pursuant to the provisions 38 U.S.C.A. § 1151 
for residuals of facial nerve injury due to VA medical 
treatment.

The ratings to be assigned for both knees are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In September 1992, VA received the veteran's claim for 
38 U.S.C.A. § 1151 compensation for facial nerve injury due 
to VA surgery.

2.  Medical evidence associates VA surgery in 1986 with 
slight paresis of the left orbicularis muscle, slight 
smoothness of the left side of the forehead, left eye 
lacrimation, a jaw-line surgery scar, almost total paralysis 
of the facial nerve on the left side, a hollowing of the left 
cheek, mild left synkinesis, and the appearance of a crooked 
nose.

3.  Facial sensation is intact.

4.  Throughout the appeal period, lumbar spine degenerative 
disc disease has been manifested by pronounced intervertebral 
disc syndrome, severe lumbar spine limitation of motion, and 
neurologic symptoms consistent with moderate incomplete 
paralysis of both lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for compensation pursuant to the provisions 
of 38 U.S.C.A. § 1151 for facial nerve injury as a result of 
VA medical treatment have been met.  38 U.S.C.A. §§ 1151, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.358, 3.800 (2007).

2.  The criteria for compensation pursuant to the provisions 
of 38 U.S.C.A. § 1151 for impotence as a result of VA medical 
treatment have not been met.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.358, 
3.800 (2007).

3.  For the period prior to September 23, 2002, the criteria 
for a 60 percent schedular rating for pronounced 
intervertebral disc syndrome are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp.2007); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate V, § 4.71a, 
Diagnostic Codes 5292, 5293 (2007).

4.  From September 23, 2002, the criteria for a 40 percent 
schedular rating for severe limitation of motion of the 
lumbar spine and the criteria for separate 20 percent ratings 
for sciatica of each lower extremity are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp.2007); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate V, 
§ 4.71a, Diagnostic Codes 5292, 5293, 5243, §§ 4.123, 4.124a, 
Diagnostic Code 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As set forth at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 
& Supp. 2007), and at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2007), VA has a duty to notify and to assist 
claimants in substantiating a claim for VA benefits. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must give notice to the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b) (1).  The RO must provide this notice 
prior to an unfavorable decision.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

VA's duty to notify the claimant of the information and any 
medical or lay evidence that is necessary to substantiate the 
claims was satisfied by way of a letters sent to the claimant 
in May 2001, June 2003, June 2004, May 2005, and March 2006 
which addressed all notice requirements.  The letters mention 
what evidence is required to substantiate the claims, the 
claimant's and VA's duty to obtain this evidence, and asks 
the claimant to submit any relevant evidence in his 
possession. 

VA also provided the additional notices recommended by the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), in 
March 2006.  The Board has remanded the case twice to insure 
that VA's notice requirements have been met.  

In this case, all necessary development has been accomplished 
and adjudication may proceed without unfair prejudice to the 
claimant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has 
obtained any necessary medical opinions.  The claimant 
submitted additional medical evidence and was afforded a VA 
medical examination.  Neither the claimant nor his or her 
representative has identified, nor does the record indicate, 
that any additional evidence is necessary for fair 
adjudication of the claim.  Hence, no further notice or 
assistance to the claimant is required to fulfill VA's duty 
to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  Thus, no unfair prejudice will 
result from the Board's handling of the matters at this time.  

Compensation for Facial Nerve Injury 

The veteran seeks compensation for additional disability 
related to facial nerve injury as a result of VA medical 
treatment under the provisions of 38 U.S.C.A. § 1151.  He 
submitted his "1151" claim in September 1992, by way of a 
statement received at the RO in September 1992 and also by 
raising an "1151" claim during a September 1992 RO hearing 
on other matters.  

It appears that the RO took no action on the claim until 
February 1999, after the veteran again raised the issue in a 
February 1998 letter.  

Formerly, 38 U.S.C.A. § 1151 (West 1991) provided that where 
a veteran suffered an injury, or an aggravation of an injury, 
as the result of hospitalization, medical or surgical 
treatment, not the result of such veteran's own willful 
misconduct, and such injury or aggravation resulted in 
additional disability or in death, then disability 
compensation shall be awarded in the same manner as if such 
disability, aggravation, or death were service-connected.

The statute and regulations once required that there be 
evidence of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instances of indicated fault on 
the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event, to establish entitlement to 38 
U.S.C.A. § 1151 benefits.  See, e.g., 38 C.F.R. § 3.358(c) 
(3) (1994).  Those provisions were invalidated, however.  The 
United States Supreme Court held that § 1151 simply required 
a causal connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  Brown v. Gardner, 513 U.S. 115 
(1994).

Congress later amended 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA carelessness, 
negligence, lack of proper skill, error in judgment or 
similar fault on the part of VA in furnishing care, or an 
unforeseen event.  38 U.S.C.A. § 1151 (West 2002).  However, 
those changes do not apply to this case, because VA received 
the veteran's claim in September 1992.  See VAOPGCPREC 40- 
97. Because he filed his claim prior to October 1, 1997, 
evidence of an unforeseen event or evidence of VA negligence 
is not required.

Pursuant to 38 C.F.R. § 3.358 for claims received prior to 
October 1, 1997, where it is determined that there is 
additional disability resulting from a disease or injury or 
an aggravation of an existing disease or injury suffered as a 
result of hospitalization or medical treatment, compensation 
will be payable for such additional disability.  Under 38 
C.F.R. § 3.358(c) (1), "[i]t will be necessary to show that 
the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith."  Further, 
§ 3.358(b) (2) provides that compensation will not be payable 
for the continuance or natural progress of disease or 
injuries.  Neither is compensation payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  38 C.F.R. § 3.358(c) (3).  "Necessary consequences" 
are those that are certain or intended to result from the VA 
hospitalization or medical or surgical treatment.  Id.

Where a causal connection exists, if there is no willful 
misconduct and the additional disability does not fall into 
one of the above-listed exceptions, the additional disability 
will be compensated as if service-connected.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate an approximate 
balance of positive and negative evidence in order to 
prevail.  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The favorable evidence in this case includes a VA surgery 
report that notes that in September 1986, VA surgeons excised 
a 2-cm by 2-cm mass from the left jaw area.  The report 
specifically notes postoperative paresis of the left facial 
nerve.  

In August 2003, the Board remanded the case and requested 
that a neurologist address the nature and severity of any 
nerve injury due to the 1986 VA surgery.  

According to a September 2004 VA ophthalmologic examination 
report, the left eye had a slight paresis of the orbicularis 
muscle that resulted in a slight smoothness of the left side 
of the forehead.  The examiner also found minimal arcus 
senilus of the corneas.  There was full field of view, no 
diplopia and 20/20 corrected visual acuity.  The examiner 
offered an impression of minimal paresis of left orbicularis 
muscle with arcus senilis.  

The veteran underwent a VA nose, sinus, and larynx 
compensation examination in September 2004 also.  According 
to that report, after the 1986 tumor excision, the left side 
of the face was left paralyzed, although not totally.  The 
paralysis had been stable and had not improved.  The left eye 
reportedly teared constantly.  The physician noted the jaw-
line surgery scar and almost total paralysis of the facial 
nerve on the left side, going to the forehead and to the left 
eye.  The left side of the face was estimated to be 60 to 70 
percent paralyzed.  The face and nose were not swollen, 
although laxity gave the impression of "fullness."  The 
physician attributed all the above findings to the 1986 
surgery.  

According to an October 2004 VA neurological examination 
report, the veteran reported difficulty hearing and 
pronouncing words after the 1986 surgery.  Since then, any 
hearing difficulty had been attributed to earwax build-up and 
his speech had improved 95 percent.  In the recent year and a 
half, he noticed exudate weeping from the surgery scar.  The 
veteran related that these symptoms did not interfere with 
his work.  

The examining physician noted a hollowing of the left cheek 
and a large scar.  There was no loss of facial sensation, but 
there was mild left synkinesis (involuntary movement) and 
partial paresis of the entire left facial nerve without 
hyper-acusia (acute sense of hearing).  The tongue operated 
normally.  No exudate was seen over the left jaw line.  The 
nose appeared crooked as a result of the surgery, but speech 
difficulty was not noticed.  The physician opined that any 
nerve damage of this type would not affect hearing.  

The requirements for § 1151 compensation, as set forth at 
38 C.F.R. § 3.358, are met.  There is additional disability 
resulting from VA medical treatment and not merely 
coincidental therewith.  The facial nerve injury has not been 
shown to be a continuance or natural progress of a disease or 
injury  Neither is the nerve injury a necessary consequence 
i.e., a certain or intended result, of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran.  Finally, there was no willful 
misconduct.

After considering all the evidence of record, including the 
testimony the Board finds that the evidence favors the claim.  
The claim for compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for injury to the facial nerve must be 
granted.

1151 Compensation for Impotence 

The first claim of erectile dysfunction or sexual impotence 
was received on February 24, 1998.  The veteran claimed that 
VA medical care had resulted in impotence.  Specifically, he 
claimed that hypertension medication prescribed by VA had 
resulted in impotence.  Hypertension is a non-service-
connected disability.  Because VA received this § 1151 claim 
after October 1, 1997, the provisions of amended 38 U.S.C.A. 
§ 1151 and 38 C.F.R. § 3.361 apply.  

Congress amended 38 U.S.C.A. § 1151, effective for claims 
filed on or after October 1, 1997, to preclude benefits in 
the absence of evidence of VA carelessness, negligence, lack 
of proper skill, error in judgment or similar fault on the 
part of VA in furnishing care, or an unforeseen event.  
38 U.S.C.A. § 1151 (West 2002).  Thus, evidence of an 
unforeseen event or evidence of VA negligence is required in 
order for this claim to be granted.  38 U.S.C.A. § 1151 
provides as follows:

(a) Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of 
this title shall be awarded for a qualifying 
additional disability or a qualifying death of a 
veteran in the same manner as if such additional 
disability or death were service-connected.  For 
purposes of this section, a disability or death is 
a qualifying additional disability or qualifying 
death if the disability or death was not the 
result of the veteran's willful misconduct and (1) 
the disability or death was caused by hospital 
care, medical or surgical treatment, or 
examination furnished the veteran under any law 
administered by the Secretary, either by a 
Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and 
the proximate cause of the disability or death was 
(A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of 
fault on the part of the Department in furnishing 
the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably 
foreseeable. 

The implementing regulation (applicable to 1151 claims 
received on or after October 1, 1997) is 38 C.F.R. § 3.361 
(2007), which provides that, in order to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped. VA considers each involved 
body part or system separately.  38 C.F.R. § 3.361(b).  
Claims based on additional disability due to hospital care, 
medical or surgical treatment, or examination must meet the 
causation requirements of this paragraph and paragraph (d)(1) 
(informed consent) or (d)(2) (unforeseen event) of this 
section.  Claims based on additional disability or death due 
to training and rehabilitation services or compensated work 
therapy program must meet the causation requirements of 
paragraph (d) (3) of this section.  38 C.F.R. § 3.361(c) 
(2007). 

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d) (2).

In this case, the veteran asserts that impotence is a side-
effect of his VA prescribed hypertension medication.  In 
August 1999, he testified that Viagra(r) did not help and that 
he thought that Motrin(r) might be the culprit.

An October 2004 VA examination report reflects that the 
veteran reportedly could achieve full erection occasionally.  
His reported history of erectile dysfunction did not 
correspond well with the date that hypertension medications 
commenced.  The examiner noted that other causes, such as 
testosterone deficiency, would need to be ruled-out.  
Finally, the examiner concluded that the two VA-prescribed 
hypertension medications, fosinopril and metoprolol, do not 
commonly cause impotence.  Therefore, the examiner concluded, 
even if other etiologies were ruled out, there was still no 
fault on the part of VA physicians for prescribing these 
drugs.  Further comment would be forthcoming after lab 
results were obtained.  

An addendum to the October 2004 examination report indicates 
that the veteran's testosterone level was normal and that it 
was unlikely that Motrin(r) would cause erectile dysfunction.  
The physician also opined that it was not as likely as not 
that hypertension medication caused the veteran's erectile 
dysfunction, although the true test would be to change 
medication.  

A September 2005 VA examination report reflects that the 
examiner noted that the veteran had expressed concern that 
Motrin(r) had caused erectile dysfunction, even though the 
question to be answered is whether hypertension medications 
caused erectile dysfunction.  The physician elicited 
information from the veteran and found it reasonable to 
conclude that the veteran was not taking any hypertension 
medication when erectile dysfunction first appeared.  The 
physician noted that a current beta blocker, metoprolol, had 
been implicated in causing impotence.  The VA physician 
concluded that it was unlikely that the veteran's erectile 
dysfunction was caused by metoprolol and even if so, there 
was no fault on VA's part for prescribing it, as it was 
necessary for cardiovascular health.  Thus, the medical 
evidence discussed above either dissociates VA-prescribed 
hypertension medication with erectile dysfunction, or finds 
no fault in its use.  

While the veteran asserts a relationship between hypertension 
medication and erectile dysfunction, he is not competent to 
provide that form of evidence.  38 C.F.R. § 3.159; Espiritu, 
supra.  Even if a nexus between metoprolol and erectile 
dysfunction were to be shown, the veteran has not shown fault 
on VA's part by using this medication. 

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 for impotence, or erectile 
dysfunction, must be denied.  

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

The veteran's intervertebral disc syndrome has been rated 40 
percent disabling for the entire appeal period under 
Diagnostic Code 5293-5292.  Under Diagnostic Code 5293, a 40 
percent rating is warranted for severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective prior to September 23, 2002).

Under Diagnostic Code 5292, evaluations from 10 to 40 percent 
are available for limitation of motion of the lumbar spine.  
Slight limitation of motion of the lumbar spine warrants a 10 
percent evaluation.  Moderate limitation of motion of the 
lumbar spine warrants a 20 percent evaluation.  A 40 percent 
evaluation requires severe limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2001).  

Because the lumbar spine has been rated 40 percent throughout 
the appeal period, the Board need determine whether the 
criteria for a rating greater than 40 percent were met at any 
time during the appeal period.  Diagnostic Code 5292 needs no 
further consideration because no rating higher than that 
already assigned is available.  The only basis for a rating 
greater than 40 percent under the rating criteria set forth 
above is for intervertebral disc syndrome.  

Review of the evidence reflects that in January 1997, flexion 
was to 35 degrees, extension was to 15-20 degrees, and side 
bending was to 20 degrees each way.  Rotation was not 
mentioned.  

A November 1999 VA magnetic resonance imaging (MRI) report 
notes lumbar spondylosis with multi-level degenerative disc 
disease and posterior facet joint arthrosis; L4-5 left 
paracentral disk protrusion, moderate to severe left 
neuroforaminal narrowing due to disc bulging and facet 
degenerative joint disease; right lateral disc bulging at L3-
4, and moderate to severe right neuroforaminal narrowing with 
hypertrophic facet joint changes.

An October 1999 VA orthopedic examination report notes that 
there would be slight to moderate functional impairment due 
to lumbar spine degenerative disc disease.

A November 1999 VA examination report reflects range of 
motion to 30 degrees in flexion, 10 degrees in extension, and 
to 30 degrees in lateral bending and rotation.  There was 
mild weakness in the quadriceps and hamstrings secondary to 
pain and patchy decreased sensation over the left foot and 
from the right foot to the right calf.  The neurologist noted 
that complaints of radiculopathy were supported by sensory 
loss in a dermatome pattern over both legs. 

A June 2002 VA compensation examination report reflects 
flexion to 60 degrees and extension to 20 degrees, lateral 
flexion was to 20 degrees.  Straight leg raising test was 
positive and paraspinal muscle spasm was found.  Ankle jerks 
were 0/0.  No motor or sensory deficit was detected.  X-rays 
showed degenerative arthritis.  The veteran complained of 
pain radiating down the leg.

An October 2004 VA compensation examination report reflects 
that the veteran recently twisted his back and was in bed for 
two weeks.  He had not seen his chiropractor in the recent 5 
months.  Flexion was to 50 degrees, extension to 5 degrees, 
right and left bending were to 45 and 30 degrees, and 
rotations were to 30 and 10 degrees.  Pain and spasm limited 
all range of motion testing.  Neither the knees nor the 
ankles displayed a deep tendon reflex and straight leg 
raising test was positive.  Lower extremity strength and 
sensation were good.  Quality of life was limited by moderate 
back pain.  Flare-ups of pain would be expected to produce 
additional disability.  

An October 2004 VA neurological compensation examination 
report notes chronic low back pain without radiculopathy.  
There was no straight leg raising pain.  Deep tendon reflexes 
were normal and equal. There was no sensory disturbance.  

Private medical reports note paravertebral spasm and a 
positive straight leg raising test at 50 degrees.  Social 
Security Administration reports note that a disability from 
employment began in December 1994 due, in part, to 
degenerative disc disease.  

The symptoms shown above more nearly approximate the criteria 
for a 60 percent rating under Diagnostic Code 5293 because 
pronounced sciatica is shown.  These symptoms have existed 
over the decade-long appeal period.  Thus, the symptoms are 
certainly persistent.  A November 1999 MRI confirmed disc 
disease and the November 1999 VA examination report notes 
that radiculopathy was supported by sensory loss over both 
legs.  Also shown then was mild quadriceps and hamstring 
weakness due to pain.  Straight leg raising tests have been 
predominantly positive over the appeal period.  Muscle spasm 
has been demonstrated and documented.  Ankle jerks were 
completely absent during the June 2002 and October 2004 
examinations.  Little relief has been shown.  

Comparing these manifestations with the criteria of the 
rating schedule, the Board finds that the criteria for a 60 
percent schedular rating for intervertebral disc syndrome 
under Diagnostic Code 5293 are more nearly approximated.  
Thus, a 60 percent rating under Diagnostic Code 5293 must be 
granted.  

The Board will next discuss changes to the rating schedule 
that occurred during the veteran's appeal period and how 
those changes affect this case.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  VA's General Counsel (GC) held that 
where a law or regulation changes during the pendency of a 
claim for an increased rating, the Board should first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  VA must apply the earlier version of the regulation 
for the period prior to the effective date of the change and 
may continue to apply it after the change, if favorable to 
the veteran.  VAOPGCPREC 3-2000.  

On September 23, 2002, the rating criteria for intervertebral 
disc syndrome changed.  The maximum schedular rating 
available remained at 60 percent; however, it became based on 
duration of incapacitating episodes (defined as periods of 
doctor prescribed bed rest) over the past 12 months, rather 
than on pronounced intervertebral disc syndrome.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 
23, 2002).  It might appear that use of this revision could 
not result in a greater benefit than the 60 percent already 
granted above.  However, another new and significant 
provision provides that orthopedic and neurologic 
manifestations may be separately evaluated under appropriate 
codes and those evaluations may be used if they result in a 
greater benefit.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293, Note 2 (effective September 23, 2002).  Thus, the Board 
must next determine whether the new method set forth at Note 
2 results in a rating greater than 60 percent.  

Prior to September 26, 2003, limitation of motion of the 
lumbar spine is rated under Diagnostic Code 5292.  Under 
Diagnostic Code 5292, as noted previously, a 40 percent 
evaluation requires severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

Not all reports reflect severe limitation of motion; however, 
all reports need not agree.  38 C.F.R. § 4.2.  The rater must 
reconcile the reports into a consistent picture to accurately 
reflect the elements of disability.  Id.  The lumbar spine is 
shown to have severe limitation of motion in both backward 
extension (5 degrees) and in flexion left lateral flexion (12 
degrees), according to November 1999 and October 2004 
reports.  Severe limitation of motion warrants a 40 percent 
rating.  

As mentioned above, the neurologic manifestations include 
back pain radiating to the lower extremities, sensory 
deficits in each leg and foot, and weakness of hamstrings and 
quadriceps muscles, as specifically found by the November 
1999 VA examiner.  Neither bowel nor bladder symptoms are 
shown.  While not all neurology reports reflect these 
symptoms, all reports need not agree.  Id. 

Rating neurologic manifestations involves consideration of 
various regulatory provisions.  Below are some relevant 
rating criteria.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe incomplete paralysis.  Absent organic 
changes, the maximum rating will be moderate, unless sciatic 
nerve involvement is shown.  38 C.F.R. § 4.123 (2007).

Neuralgia, cranial or peripheral, is usually characterized by 
a dull and intermittent pain, of typical distribution, so as 
to identify the nerve, is to be rated on the same scale, with 
a maximum equal to moderate incomplete paralysis.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124 
(2007).  

For disease of the peripheral nerves, the term "incomplete 
paralysis" when used with peripheral nerve injuries indicates 
a degree of lost or impaired function that is substantially 
less than that which is described in the criteria for an 
evaluation for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  The ratings for the peripheral nerves are for 
unilateral involvement, when bilateral combine with 
application of the bilateral factor.  

The Board will choose Diagnostic Code 8520 as analogous to 
the neurologic disability because the anatomical area of the 
neurologic deficits more nearly approximates the level of 
disability produced by sciatica when considering functional 
impairment, anatomical location, and symptomatology.  
38 C.F.R. § 4.20.  

Keeping in mind that wholly sensory manifestations warrant a 
rating for mild, or at most, a moderate disability, the 
involvement shown in this case is both sensory and motor.  
Therefore, the Board will consider a moderate or greater 
disability rating.  

Under Diagnostic Code 8520, a 10 percent evaluation is 
warranted for mild incomplete paralysis of the sciatic nerve.  
A 20 percent evaluation requires moderate incomplete 
paralysis.  A 40 percent evaluation requires moderately 
severe incomplete paralysis.  A 60 percent evaluation 
requires severe incomplete paralysis with marked muscular 
atrophy.  38 C.F.R. § 4.124(a), Code 8520 (2007).

Because motor and sensory deficits are shown, the Board may 
choose between moderate incomplete paralysis, moderately 
severe incomplete paralysis, and severe incomplete paralysis.  
Because weakness and sensory deficits are mild, the 
disability more nearly approximates moderate sciatica.  
Overall, the disability more nearly approximates the 
disability picture represented by moderate incomplete 
paralysis in each extremity.  Thus, the Board will consider a 
20 percent rating under Diagnostic Code 8520, for each lower 
extremity for that portion of the appeal period beginning on 
September 23, 2002.  

Comparing a 60 percent schedular rating for intervertebral 
disc syndrome with the combined total rating of a 40 percent 
rating for limitation of motion and two 20 percent ratings 
for sciatica, plus the bilateral factor, yields a result that 
favors the latter method.  Thus, for the period beginning on 
September 23, 2002, the Board must grant a 40 percent rating 
under Diagnostic Code 5292 and two separate 20 percent 
ratings under Diagnostic Code 8520.  

Turning to the latter portion of the appeal period, that is, 
from September 26, 2003, the Board notes that new and 
significant rating criteria were added to the rating 
schedule, effective from September 26, 2003.  Under the new 
rating criteria, the diagnostic code numbers changed.  Spine 
disabilities are now rated under the General Rating Formula 
for Diseases and Injuries of the Spine set forth as follows: 

 5235 Vertebral fracture or dislocation
 5236 Sacroiliac injury and weakness
 5237 Lumbosacral or cervical strain
 5238 Spinal stenosis
 5239 Spondylolisthesis or segmental 
instability
 5240 Ankylosing spondylitis
 5241 Spinal fusion
 5242 Degenerative arthritis of the spine 
(see also Diagnostic Code 5003)
 5243 Intervertebral disc syndrome

Under this revised schedule, the criteria for a rating based 
on duration of incapacitating episodes over the past 12 
months remains the same.  Also unchanged is the procedure for 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
the chronic orthopedic and neurologic manifestations; 
however, the following new rating criteria were added:

(For diagnostic codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes): 

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease 

Unfavorable ankylosis of the entire 
spine.......................................100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine....................................
.......................................................50

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

The most recent changes to the rating schedule have simply 
added a new formula for rating limitation of motion of the 
spine that was not available prior to September 26, 2003.  
Because the thoracolumbar spine warrants a 40 percent rating 
for limitation of motion under the prior revision and because 
the rating schedule requires that ankylosis be shown for a 
rating above 40 percent, the most recent rating criteria do 
not provide a rating higher than that already granted.  

In this case, because the highest schedular rating for 
limitation of motion has been applied, there is no need for 
further consideration pursuant to DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Johnston v. Brown, 10 Vet. App. 80 (1997) 
(when the maximum schedular rating is in effect for loss of 
motion of a joint, and the disability does not meet the 
criteria for a higher evaluation under any other applicable 
Diagnostic Code (DC) (after all other potential DCs have been 
considered), further consideration of functional loss may not 
be required).  

After consideration of all the evidence of record, including 
the testimony, the Board finds that for the period prior to 
September 23, 2002, a 60 percent rating should be granted 
under Diagnostic Code 5293.  From September 23, 2002, a 40 
percent rating should be granted under Diagnostic Code 5292, 
and two separate 20 percent ratings, along with bilateral 
factor, should be granted, for lower extremity neuropathy 
under Diagnostic Code 8520.  

38 C.F.R. § 3.321(b) (2007) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, and is raised 
by the record, the Board must provide adequate reasons and 
bases for its decision to not so refer it.  Colayong v. West 
12 Vet. App.  524, 536 (1999); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

In this case, a total disability rating for compensation 
purposes based on individual unemployability is in effect 
while other rating issues are on remand.  Thus, the Board 
need not consider an extraschedular rating at this time.  


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
facial nerve injury due to VA medical treatment is granted.

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
impotence due to VA medical treatment is denied.

A 60 percent schedular rating for lumbar spine degenerative 
disc disease is granted for that portion of the appeal period 
prior to September 23, 2002, subject to the laws and 
regulations governing payment of monetary benefits.  

A 40 percent schedular rating for lumbar spine degenerative 
disc disease is granted from September 23, 2002, subject to 
the laws and regulations governing payment of monetary 
benefits. 

A 20 percent schedular rating for right lower extremity 
sciatica is granted from September 23, 2002, subject to the 
laws and regulations governing payment of monetary benefits. 

A 20 percent schedular rating for left lower extremity 
sciatica is granted from September 23, 2002, subject to the 
laws and regulations governing payment of monetary benefits. 


REMAND 

In August 2003, the RO granted a 100 percent rating for left 
total knee replacement effective from June 17, 2003, and a 30 
percent rating effective on August 1, 2004.  In September 
2005, he reported that additional left knee surgery was 
necessary.  Because he has reported a worsening left knee 
condition, another examination is necessary.  The duty to 
assist includes ordering a new examination if the record is 
insufficient.  See 38 C.F.R. § 4.2; Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).  Moreover, accurate rating of the 
prosthetic knee requires an examination that addresses 
whether there is residual severe pain on motion or weakness 
in the affected extremity.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5055.  

A July 2006 RO rating decision granted service connection for 
right total knee replacement and assigned a 100 percent 
rating effective from March 27, 2006, and a 30 percent rating 
effective on June 1, 2007.  The veteran has also continued 
his appeal for higher initial right knee ratings.  The right 
knee has not been examined since total knee replacement.  
Thus, an examination is necessary to determine whether there 
is residual severe pain on motion or weakness in the affected 
extremity.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination by an appropriate specialist.  
The claims file should be made available 
to the physician for review of the 
pertinent evidence.  The physician should 
examiner the prosthetic knees and address 
whether there is residual severe pain on 
motion and/or weakness in the 
extremities.  All indicated tests and 
studies should be undertaken.  

The physician should offer a rationale 
for any conclusion in a legible report.  
If any question cannot be answered, the 
physician should state the reason.

2.  After the development requested above 
has been completed to the extent 
possible, the AOJ should re-adjudicate 
the claims.  If the benefits sought 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  The purposes 
of this remand are to comply with due process of law and to 
further develop the veteran's claims.  No action by the 
veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2007).  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


